ON appellant’s motion for rehearing.
WOODLEY, Judge.
Appellant construes our original opinion as holding that the clothes produced on the first trial were properly admitted on the present trial “by means of the testimony of the court re*637porter, who had retained possession of them following the first trial.” Such was not our holding.
We are in full accord with appellant’s contention that the mere fact that the clothes were in evidence on the former trial and had since been retained in possession of the court reporter would not authorize their introduction at the subsequent trial.
The reporter identified the clothing in question as being the clothes which were offered at the former trial and testified to his possession thereof since the trial. He also testified that he correctly transcribed the testimony given by appellant at the former trial, and the following was introduced from his notes.
“Q. No question then about these being the shoes that you had on at the time you were arrested? A. No sir.
“Q. No question but what these are the pants you had on the time you were arrested? A. No sir.
“Q. No question but what this yellow tee shirt with the blue strip around the chest, around the sleeves and around the collar. These were the clothes you had on at the time you were arrested? A. No question about it.
“Q. No question about it but what those were the same clothes taken off you by Mr. Ted Walsh at the County Jail — - They are the same clothes? A. Yes sir.
“Q. No question but what this is the red purse that was taken out of your hip pocket? A. No sir.
“Q. This is the red purse? A. Yes sir.”
The court reporter witness then testified:
“Q. Mr. McMillan, I will ask you if some shoes, yellow tee shirt with blue strips, khaki pants and a red purse was turned over to you as a State exhibit on the former trial of this case? A. Yes sir.
“Q. I will ask you while the defendant Allison was the witness in his own behalf on the former trial of this case if those shoes, khaki pants, yellow tee shirt with the blue strips around it and a red purse were exhibited to him when the above questions and answers given? A. Yes sir.
“Q. Have you had those shoes, khaki pants, yellow tee shirt with the blue strips and red purse in your possession continuously since the trial of this case? A. I have.
“Q. On the 27th of August, 1951 A. Yes, I have.
MR. DAVIS: We offer them.
*638“Q. Are those shoes and pants and shirt the red purse the same articles referred to in the testimony, and the red purse I questioned you about a while ago? A. They are.
“Q. They have been in your possesison even since they were introduced on the former trial? A. They have.”
The exhibits were sufficiently identified by the reproduced testimony of appellant and the court reporter’s testimony to warrant their admission in evidence.
This is so aside from the fact that appellant identified the clothes as having been taken from him by Walsh at the jail. Appellant also identified them as the shoes and clothes he was wearing and the red purse he had in his pocket when he was arrested shortly after the crime was committed.
We remain convinced that the appeal was properly disposed of on original submission.
Appellant’s motion for rehearing is overruled.